DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendments filed on 10/26/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11-13, 15 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. US 20160106394 A1 “Kang”.
Regarding claims 1, 13 and 20, Kang discloses “An ultrasound diagnostic apparatus, comprising:” (Claim 1) and “A non-transitory recording medium storing a computer readable program causing a computer to function as” (Claim 13) and “A console guide display method, comprising:” (Claim 20) (“Referring to FIG. 1, the ultrasound apparatus 1000 according to the exemplary embodiment may include a first display unit 100 (e.g., display, monitor, etc.), an input device 1600, and an interface for connecting to a probe 20” [0103]. Therefore, the invention includes an ultrasound diagnostic apparatus. Furthermore, Kang discloses “According to an aspect of an exemplary embodiment, a non-transitory computer readable medium comprising instructions is provided. The instructions are executable by a processor to perform […]” [0055]. Therefore, a non-transitory recording medium storing a computer readable program (i.e. instructions) executed by a computer is provided. Additionally, Kang discloses “According to an aspect of an exemplary embodiment, a method of providing information via an ultrasound apparatus, the method includes: […]” [0032] and “FIG. 11 is a flowchart illustrating a method for the ultrasound apparatus 1000 to display at least one control item and an indicator on a region where an ultrasound image is not displayed” [0228]. The ultrasound apparatus 1000 includes a console (i.e. second display unit 200) and a guide (i.e. on the first display unit 100). Therefore, the method constitutes a console guide display method.);
“a first hardware processor that generates ultrasound image data based on a reception signal obtained through an ultrasound probe” (Claims 1 and 13) and “generating ultrasound image data based on a reception signal obtained through an ultrasound probe” (Claim 20) (“The image processor 1200 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver and processing the ultrasound data by data processor 1210” [0535]. Therefore, the image processor 1200 constitutes a first hardware processor that generates ultrasound image data based on a reception signal obtained through an ultrasound probe (i.e. ultrasound probe 20). Furthermore, Kang discloses “In operation S1110, the ultrasound apparatus 1000 may display an ultrasound image on a first region of the first display unit 100” [0229]. In order for the ultrasound apparatus 1000 to display an ultrasound image on the first display unit 100, the image processor 1200 must have performed the step of generating ultrasound image data based on a reception signal obtained through an ultrasound probe.); 
 “a display” (Claims 1 and 13) (“Referring to FIG. 1, the ultrasound apparatus 1000 according to the exemplary embodiment may include a first display unit 100 (e.g., display, monitor, etc.), an input device 1600, and an interface for connecting to a probe 20” [0103]. Therefore , the ultrasound apparatus includes a display (i.e. first display unit 100).); 
“a second hardware processor that causes the display to display the generated ultrasound image data” (Claims 1 and 13) and “performing display control to display the generated ultrasound image data on a display” (Claim 20) (“According to an exemplary embodiment, the image generator 1220 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data and may also generate an elasticity image by imaging deformation of the object 10 due to pressure, Furthermore, the image generator 1220 may display various pieces of additional information in an ultrasound image by using text and graphics” [0538] and “A display 1400 displays the generated ultrasound image.  The display 1400 may display not only an ultrasound image, but also various pieces of information processed by the ultrasound apparatus 1000 on a screen image via a graphical user interface (GUI)” [0539]. Thus, since the image generator 1220 generates the ultrasound image along with displaying various pieces of additional information in an ultrasound image, the image generator 1220 constitutes a second hardware processor that causes the display to display the generated ultrasound image data. Furthermore, Kang discloses “In operation S1110, the ultrasound apparatus 1000 may display an ultrasound image on a first region of the first display unit 100” [0229]. In order for the ultrasound apparatus 1000 to display an ultrasound image on the first display unit 100, the image generator 1220 must have performed the step of performing display control to display the generated ultrasound image data on a display.); and 
“a console that has a plurality of physical operation devices that receive an operation input, the physical operation devices are hardware input devices located at fixed locations on the console” (Claim 1), “a plurality of physical operation devices of a console, the physical operation devices being hardware input devices located at fixed locations on the console that receive an operation input” (Claim 13) and “a plurality of physical operation devices of a console, the plurality of physical operation device being hardware input devices located at fixed locations on the console that are capable of receiving an operation input” (Claim 20) (“According to the exemplary embodiment, the hardware buttons included in the control panel 300 may be realized by software to be displayed on the second display unit 200. For example, a freeze button for displaying a still image may exist as a hardware button on the control panel 300 and may exist as a software button on the second display unit 200” [0130] and “In a case of the hardware buttons formed on the control panel 300, the user may easily select a certain button from among the hardware buttons by using a tactile feeling without seeing the control panel 300” [0132]. As shown in FIG. 1, the control panel 300 and the second display unit 200 are both included within the input device 1600. Therefore, since the input device 1600 includes the control panel 300 and the second display unit 200, the control panel 300 includes hardware buttons and the controls for the system are realized in the hardware buttons of the control panel 300 and in software buttons in the second display unit 200, the system includes a console (i.e. input device 1600) that has a plurality of physical operation devices that receive an operation input, the physical operation devices are hardware input devices located at fixed locations on the console.
Furthermore, Kang discloses “Referring to FIG. 10, the first display unit 100 may display an ultrasound image 1001 and the second display unit 200 may display a plurality of control items 1002. If the user touches the second display unit 200 by the pointer 400 (e.g. a finger), the ultrasound apparatus 1000 senses the touch event on the second display unit 200 and may display the plurality of control items 1002 displayed on the second display unit 200, on the ultrasound image 1001 of the first display unit 100 [0224]. The control items, in this case, are “configured to control to adjust the ultrasound image” [0055] and “may be associated with at least one function. For example, the plurality of control items may include […] a depth button, a focus button, a gain button, a frequency button etc., but are not limited thereto” [0127]. Therefore, the second display unit 200 includes a plurality of control items 1002 which correspond to the hardware buttons (i.e. the plurality of physical operation devices/hardware input devices) on the control panel 300 (see [0130]).); 
“wherein the second hardware processor stores display position information, which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of the plurality of physical operation devices of [a/the] console […] and information indicating a function of the respective operation devices, in a storage and displays the guide on the display based on the display position information stored in the storage, the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console” (Claim 1 and 13) and “storing display position information, which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of a plurality of operation devices of a console, the plurality of […] operation devices […] being capable of receiving an operation input, and information indicating a function of the operation device, in a storage, the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console, wherein, in the display control, the guide is displayed on the display based on the display position information stored in the storage” (Claim 20) (“Referring to FIG. 10, the first display unit 100 may display an ultrasound image 1001 and the second display unit 200 may display a plurality of control items 1002. If the user touches the second display unit 200 by the pointer 400 (e.g., a finger), the ultrasound apparatus 1000 senses the touch event on the second display unit 200 and may display the plurality of control items 1002 displayed on the second display unit 200, on the ultrasound image 1001 of the first display unit 100” [0224]. As shown in FIG. 1, the second display unit 200 is included within the input device (i.e. console). Furthermore, the first display unit 100 constitutes the guide which includes a plurality of operation display components 1002 corresponding to the plurality physical operation devices of the console (i.e. the second display unit 200). As shown in FIG. 10, the control items 1002 of the second display unit 200 are arranged in the same positions as the control items 1002 of the first display unit 100. Furthermore, these control items 1002 correspond to the hardware buttons included on the control panel 300 (see {0130]). Since the control items 1002 are displayed on the first display unit, the second hardware processor must have performed the step of displaying the guide on the display based on the display position information stored in the storage. Therefore, the positional relationship of the operation display components of the guide (i.e. the first display unit 100) is the same as the positional relationship of the respective operation devices of the console. 
Additionally, in order for the operation display components of the guide to be in the same format as the physical operation devices of the console (i.e. the input device 1600 including the control panel), the second hardware processor must have stored display position information, which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of the plurality of physical operation devices of the console. Furthermore, Kang discloses “The second display format 2404 may include a plurality of cells. Information about the second display format 2404 corresponding to the first display format 2403 may be stored on the memory” [0381] and “The memory 1500 may store a plurality of control items for adjusting parameters related to the ultrasound image, information about user interfaces linked respectively to the plurality of control items, […]” [0547]. Therefore, since the display format may be stored on the memory and the memory 1500 may store a plurality of control items and the information about the user interfaces (i.e. displays) linked respectively to the plurality of control items (i.e. the display position information), the second hardware processor must have performed the step of storing display position information which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of a plurality of operation devices of a console.
Furthermore, regarding storing information indicating a function of the respective operation devices, Kang discloses that the control items, are “configured to control to adjust the ultrasound image” [0055] and “may be associated with at least one function. For example, the plurality of control items may include […] a depth button, a focus button, a gain button, a frequency button etc., but are not limited thereto” [0127]. Thus, when the control item 1002 is selected (i.e. as shown in FIG. 10), the corresponding function is performed on the ultrasound image. In order for the control items 1002 to be associated with at least one function, the second hardware processor must have accessed information indicating a function of the respective operation devices from the storage. Additionally, in order for the first display unit 100 to be able to display the control items 1002 corresponding to the respective control items 1002 on the second display unit 200 as shown in FIG. 10, the display control, performed within the method had to have displayed on the display based on the display position information stored in the storage.);
 “wherein the second hardware processor changes an expression of one of the operation display components of the guide when a corresponding one of the plurality of physical operation devices of the console is being operated to indicate that the one of the plurality of physical operation devices is in operation” (Claims 1 and 13) and “wherein an expression of one of the operation display components of the guide is changed when a corresponding one of the plurality of physical operation devices of the console is being operated to indicate that the one or the plurality of physical operation devices is in operation” (Claim 20) (“Referring to FIG. 10, the first display unit 100 may display an ultrasound image 1001 and the second display unit 200 may display a plurality of control items 1002. If the user touches the second display unit 200 by the pointer 400 (e.g. a finger), the ultrasound apparatus 1000 senses the touch event on the second display unit 200 and may display the plurality of control items 1002 displayed on the second display unit 200, on the ultrasound image 1001 of the first display unit 100. In addition, the ultrasound apparatus 1000 may display an indicator 1003 that indicates a location of the pointer 400 on the first display unit 100, with the plurality of control items 1002” [0224]. Since an indicator 1003 is provided on the first display unit 100 corresponding to the control item 1002 selected by the pointer 400 on the second display unit 200, and the indicator has a different shape and color (i.e. a black circle) from the other control items 1002 (i.e. white boxes) on the first display unit 100, the second hardware processor had to have been configured to change an expression of one of the operation display components of the guide (i.e. first display unit 100) when a corresponding one of the plurality of physical operation devices of the console (i.e. second display unit 200) is being operated to indicate that the one of the plurality of physical operation devices is in operation.). 
Regarding claims 4 and 15, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kang teach “wherein the second hardware processor sets a display content of the guide according to a size of the guide, and registers display position information within the display screen of the guide, for which the display content is set, in the storage” (Claims 4 and 15) (“According to the exemplary embodiment, the ultrasound apparatus 1000 may display at least one control item in consideration of a size of the first display unit 100. For example, if the first display unit 100 is twice as large as the second display unit 200, the ultrasound apparatus 1000 may increase the control items displayed on the second display unit 200 by twice to be displayed on the first display unit 100” [0175] and in FIG. 12, that “the plurality of menu items displayed in the second region 1202 may be arranged differently from the plurality of menu items displayed on the second display unit 200. That is, the arrangement of the plurality of menu items may be changes according to a size of the second region 1202” [0244]. In this case, in order for the size of the control items on the first display unit 100 (i.e. the guide) to be enlarged or the plurality of menu items to be displayed in a different arrangement depending on the size of the second region 1202 of the first display unit 1202, the second hardware processor must have set a display content of the guide according to a size of the guide.
Furthermore, regarding registering display position information within the display screen of the guide for which the display content is set in the storage, Kang discloses “The second display format 2404 may include a plurality of cells. Information about the second display format 2404 corresponding to the first display format 2403 may be stored on the memory” [0381]. In this case, the second display format 2404, as shown in FIG. 24A is included on the first display unit 100 and the first display format 2403 is included on the second display unit 200 as shown in FIG. 24A. Therefore, since the information about the second display format 2402 may be stored on the memory, the second hardware processor must have been configured to register display position information within the display screen of the guide, for which the display content is set, in the storage (i.e. memory).).
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kang teaches “wherein the second hardware processor changes the expression of the one of the plurality of operation components to highlight a function of the one of the plurality of physical operation devices” (Claim 11) (“According to the exemplary embodiment, the indicator that indicates the location of the pointer 400 may be realized in a predefined shape, a predefined line, a predefined color, a predefined shade etc. but is not limited thereto” [0366] and “According to the exemplary embodiment, the ultrasound apparatus 1000 may sense a location of the pointer 400 touching the frequency item 2401 that is displayed in the first display format 2403, and may mark an indicator 2405 that indicates the location of the pointer 400 on the frequency item 2401 displayed in the second display format 2404. For example, if the location of the pointer 400 is a right side of the first display format 2403 and a frequency range represented by the right side of the first display format 2403 is ‘Res’ (resolution; high frequency) the ultrasound apparatus 100 may represent a cell indicating ‘Res” in the second display format 2404 in a certain color (e.g. blue color). Here, the certain color may be the indicator 2405” [0383]. In this case the first display format 2403 is included on the second display unit 200 (i.e. the console) and the second display format 2404 is included on the first display unit 100 (i.e. the guide). As shown in FIG. 24A, the indicator 2405 is highlighted in a different color than the “Pen” and “Gen” buttons to show that the “Res” is the location of the pointer 400. Thus, in order for the indicator to indicate the location of the pointer 400 in a certain color, the second hardware processor must change the expression of the one of the plurality of operation components to highlight a function of the one of the plurality of physical operation devices (i.e. included on the second display unit 200 and shown further in FIG. 10).).
Regarding claims 12 and 19, due to their dependence on claims 1 and 13, respectively, this claim inherits the references disclosed therein. That being said, Kang teaches “wherein the second hardware processor receives a touch operation input to the operation display component corresponding to an operation input to the operation device through a touch panel provided in the display” (Claims 12 and 19) (“The first display unit 100 may include a touch panel (e.g. a capacitive overlay type, a resistive overlay type, an infrared beam type, a surface acoustic wave type, an integral strain gauge type and a piezoelectric type” [0107], “According to the exemplary embodiment, the second display unit 200 may include a touch screen. For example, the second display unit 200 and the touch pad may be layered to form a touch screen” [0109] and “The touch screen may be configured to detect a pressure of a touch input, as well as a touch input location and a touched area” [0110]. Therefore, the first display unit 100 (i.e. the guide) and the second display unit 200 (i.e. the console) contain touch screens (i.e. touch panels) which is configured to receive a touch operation input. Furthermore, as shown in FIG. 10, the “ultrasound apparatus 1000 may display an indicator 1003 that indicates a location of the pointer 400 on the first display unit 100, with the plurality of control items 1002” [0224]. In order for the indicator 1003 to be shown, the second hardware processor must have received a touch operation input to the operation display component corresponding to an operation input to the operation device (i.e. the control item 1002) through a touch panel provided in the display.).
Regarding claims 21 and 22, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kang teaches “wherein the information indicating a function of the guide provides an indication associating a specific function with each of the respective operation devices on the console” (Kang discloses that the control items, are “configured to control to adjust the ultrasound image” [0055] and “each of the plurality of control items may be associated with at least one function. For example, the plurality of control items may include […] a depth button, a focus button, a gain button, a frequency button etc., but are not limited thereto. Functions of each button may be easily deducted from name on the button by one of ordinary skill in the art, and thus, detailed descriptions about the buttons are omitted here” [0127]. As shown in FIG. 10, each of the control items within the first display unit 100 (i.e. the guide) is associated with a corresponding control item within the second display unit 200 (i.e. the console). Therefore, each of the control items shown on the guide is associated with a specific function. Thus, the information indicating a function of the guide (i.e. the name on the button, for example) provides an indication associating a specific function with each of the respective operation devices on the console.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 20160106394 A1 “Kang” as applied to claims 1, 4, 11-13, 15 and 19-22 above, and further in view of Jun et al. US 20160350503 A1 “Jun”.
Regarding claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Kang does not teach “wherein the second hardware processor determines whether or not a size of the guide is equal to or greater than a predetermined threshold area value, and sets the guide as a guide having operation display component corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value”.
Jun is within the same field of endeavor as the claimed invention because it discloses “a medical image display apparatus including a touch screen configured to display a medical image and receive input from a user” [Abstract].
Jun discloses “wherein the second hardware processor determines whether or not a size of the guide is equal to or greater than a predetermined threshold area value, and sets the guide as a guide having operation display component corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is greater than or less than a threshold value, under broadest reasonable interpretation, the second hardware processor had to have determined whether or not a size of the guide (i.e. icon) is equal to or greater than a predetermined threshold value.
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is greater than the first threshold value, the medical image display apparatus 100 may select a first UI from among a plurality of UIs (S2731)” [0342]. Thus, since the medical image display can compare the size of the first region to a first threshold and select a first UI (i.e. user interface) when the size of the first region is greater than the first threshold, under broadest reasonable interpretation, the second hardware processor can set the guide as a guide having operation display components corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Kang so as to include the second hardware processor determining the size of the guide being equal to or greater than a predetermined threshold area value and therefore setting the guide to have operation display components corresponding to all of the plurality of physical operation devices of the console as disclosed in Jun in order to provide the user with a virtual representation of all of the physical operation devices of the console when the guide is sufficiently large. Comparing the size of the region representing the guide to a predetermined threshold area value is one of a finite number of techniques which can be used to determine how much information can be presented in that region with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying an appropriate amount of operation display components to fit within the guide.
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Kang does not teach “wherein the second hardware processor sets the guide as a guide having operation display components corresponding to some of the plurality of physical operation devices of the console when the size of the guide is less than the predetermined threshold area value”.
Jun teaches “wherein the second hardware processor sets the guide as a guide having operation display components corresponding to some of the plurality of physical operation devices of the console when the size of the guide is less than the predetermined threshold area value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is less than a threshold value, under broadest reasonable interpretation the second hardware processor had to have determined when the size of the guide is less than the predetermined threshold area value.
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to some of the plurality of physical operation devices of the console, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is less than or equal to the first threshold value, the medical image display apparatus 100 may compare the size of the first region to a second threshold (S2720). In some exemplary embodiments, the second threshold value may be less than the first threshold value. The second threshold value may be predetermined as a default value or may be set by the user. For example, the second threshold value may be a value corresponding to a size of a second UI” [0343] and “If the size of the first region is greater than the second threshold value, the medical image display apparatus 100 may select a second UI from among the plurality of UIs (S2733). Otherwise, if the size of the first region is less than or equal to the second threshold value, the medical image display apparatus 100 may select a third UI from among the plurality of UIs (S2735)” [0344]. Thus, the second threshold is less than the first threshold. In this case, since the image display apparatus can compare the size of the first region to a first threshold and consequently a second threshold when the size of the first region is less than the threshold value and select a second UI (i.e. user interface), under broadest reasonable interpretation, the second hardware processor can set the guide (i.e. icon) as a guide having operation display as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold area value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Kang so as to include the second hardware processor determining the size of the guide being less than a predetermined threshold area value and therefore setting the guide to have operation display components corresponding to some of the plurality of physical operation devices of the console as disclosed in Jun in order to provide the user with a virtual representation of all of the physical operation devices of the console when the guide is sufficiently large. Comparing the size of the region representing the guide (i.e. the first display unit 100) to a predetermined threshold area value is one of a finite number of techniques which can be used to determine how much information can be presented in that region with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying an appropriate amount of operation display components to fit within the guide.
Regarding claims 7 and 17, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Kang does not teach “a position detector that detects a position of the display relative to the console, wherein the second hardware processor sets a position of the guide within the display screen to a position proximate the respective operation devices of the console based on the detected position of the display relative to the console” (Claim 7) or “wherein the computer is made to function as a position detector that detects a position of the display relative to the console and outputs display position information; and the second hardware processor sets a position of the guide within the display screen according to the display position information” (Claim 17)
Jun discloses “a position detector that detects a position of the display relative to the console” (Claim 7) and “wherein the computer is made to function as a position detector that detects a position of the display relative to the console and outputs display position information” (Claim 17) (“For example, the sensors 160 may acquire information about whether the medical image display apparatus 100 has been detached from a medical image acquisition apparatus. The sensors 160 may detect motion information of the medical image display apparatus 100” [0711] and “The sensors 160 may include at least one of a […] position sensor (e.g., global positioning system (GPS)” [0712]. Therefore, since the system may include sensors 160 which are able to detect the detachment of the display apparatus 100 from the medical image acquisition apparatus and the motion of the medical image display apparatus 100 and the sensor 160 can include a position sensor, under broadest reasonable interpretation, the apparatus includes a position detector that detects a position of the display relative to the console and outputs position information.); and
“wherein the second hardware processor sets a position of the guide within the display screen to a position proximate the respective operation devices of the console based on the detected position of the display relative to the console” and “wherein the second hardware processor sets a position of the guide within the display screen according to the display position information” (Claim 17) (“Referring to FIG. 55, as shown in a portion 5510, the medical image display apparatus 100 may display a medical image 3013 based on a position where a UI 5511 is displayed, so that the medical image 3013 and the UI 5511 do not overlap each other” [0629]. In order for the image display apparatus to be able to display the UI 5511 so that is does not overlap with the medical image, under broadest reasonable interpretation, the second hardware processor had to have set a position of the guide (i.e. the UI 5511) within the display screen according to the display position information, the position of the guide within the display screen being a position proximate the respective operation devices of the console based on the detected position of the display relative to the console.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Kang so as to include a position detector to detect the position of the display relative to the console and the second hardware processor setting a position of the guide within the display screen as a result of the detected position as disclosed in Jun in order to provide the user with information relating to the position of the console relative to the guide. When displaying the guide (i.e. containing the operation display components) it is desired to position the guide according to the relative position to the console such that the user can view the activated operation display components (i.e. corresponding to the respective operation devices of the console) more easily. A position detector in this case is one of a finite number of devices which can be used to determine the relative position between the display (i.e. first display unit 100) and the console (i.e. second display unit 200) with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of positioning the operation display components of the guide such that they are more easily viewed by the user.
Regarding claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Kang does not teach “wherein the second hardware processor sets the position of the guide within the display screen to a position close to the respective operation devices of the console”.
Jun discloses “wherein the second hardware processor sets the position of the guide within the display screen to a position close to the respective operation devices of the console” (“The medical image display apparatus 100 may include an input device which may be configured to receive a user input for controlling the medical image display apparatus 100 and various devices connected to the medical image display apparatus 100. For example, the medical image display apparatus 100 may include various input devices such as a plurality of function keys, a trackball, buttons and a keyboard” [0142] and “The UI 3011 may include a plurality of icons 3011-1 through 3011-4 […] To adjust a parameter related to the medical image 3013, the user may input a touch gesture for selecting at least one of the plurality of icons” [0378]. In this case, since the various input devices (i.e. the plurality of function keys, trackball, buttons, keyboard) can receive a user input to control the apparatus 100, the user may input a touch gesture for selecting at least one of the plurality of icons on the UI (i.e. see FIG. 30), under broadest reasonable interpretation, second hardware processor can set the position of the guide within the display screen to a position close to a corresponding portion of the console (i.e. input device) according to the display position information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Kang so as to include the second hardware processor setting the position of the guide within the display screen to a position close to the respective operation devices of the console as disclosed in Jun in order to provide the user with a display of the guide (i.e. containing the operation display components) in a position that is visible relative to the respective operation devices of the console (i.e. second display unit 200). When displaying the guide (i.e. containing the operation display components) it is desired to position the guide according to the relative position to the console such that the user can view the activated operation display components (i.e. corresponding to the respective operation devices of the console) more easily. Combining the prior art elements according to known techniques would yield the predictable result of positioning the operation display components of the guide such that they are more easily viewed by the user.
Regarding claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Kang does not teach “wherein the second hardware processor determined whether or not a size of the guide is equal to or greater than a predetermined threshold value, and sets the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold, and sets the guide as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold value”.
Jun discloses “wherein the second hardware processor determined whether or not a size of the guide is equal to or greater than a predetermined threshold value, and sets the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold, and sets the guide as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is greater than or less than a threshold value, under broadest reasonable interpretation, the second hardware processor had to have determined whether or not a size of the guide (i.e. icon) is equal to or greater than a predetermined threshold value.
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is greater than the first threshold value, the medical image display apparatus 100 may select a first UI from among a plurality of UIs (S2731)” [0342]. Thus, since the medical image display can compare the size of the first region to a first threshold and select a first UI (i.e. user interface) when the size of the first region is greater than the first threshold, under broadest reasonable interpretation, the second hardware processor can set the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value.). 
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than a predetermined threshold value, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is less than or equal to the first threshold value, the medical image display apparatus 100 may compare the size of the first region to a second threshold (S2720). In some exemplary embodiments, the second threshold value may be less than the first threshold value. The second threshold value may be predetermined as a default value or may be set by the user. For example, the second threshold value may be a value corresponding to a size of a second UI” [0343] and “If the size of the first region is greater than the second threshold value, the medical image display apparatus 100 may select a second UI from among the plurality of UIs (S2733). Otherwise, if the size of the first region is less than or equal to the second threshold value, the medical image display apparatus 100 may select a third UI from among the plurality of UIs (S2735)” [0344]. Thus, the second threshold is less than the first threshold. In this case, since the image display apparatus can compare the size of the first region to a first threshold and consequently a second threshold when the size of the first region is less than the threshold value and select a second UI (i.e. user interface), under broadest reasonable interpretation, the second hardware processor can set the guide (i.e. icon) as a guide having operation display as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the non-transitory recording medium of Kang so as to include the second hardware processor determining the size of the guide being equal to or greater than a predetermined threshold area value and therefore setting the guide to have operation display components corresponding to all of the plurality of physical operation devices of the console and the second hardware processor setting the guide to have operation display components corresponding to some of the plurality of physical operation devices of the console when the size of the guide is less than the predetermined threshold are value as disclosed in Jun in order to provide the user with a virtual representation of all of the physical operation devices of the console when the guide is sufficiently large or a visual representation of some of the physical operation devices of the console when the guide is small. Comparing the size of the region representing the guide to a predetermined threshold area value is one of a finite number of techniques which can be used to determine how much information can be presented in that region with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying an appropriate amount of operation display components to fit within the guide.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 20160106394 A1 “Kang” as applied to claims 1, 4, 11-13, 15 and 19-22 above, and further in view of Ramakrishnan et al. US 20160132205 A1 “Ramakrishnan”.
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kang does not teach “wherein the second hardware processor changes the expression of the one of the plurality of operation components by displaying a moving image expression indicating a movement of the operation of the one of the plurality of physical operation devices”.
Ramakrishnan is within a similar field of endeavor to the claimed invention because it involves graphical user interface (GUI) which allows the user to move the virtual pointer by moving a peripheral (i.e. a physical button) (see [0046]).
Ramakrishnan teaches “wherein the second hardware processor changes the expression of the one of the plurality of operation components by displaying a moving image expression indicating a movement of the operation of the one of the plurality of physical operation devices” (“In some embodiments, the device may display the icons in a two dimensional GUI and/or a three dimensional GUI. The device may have a peripheral, such as a mouse or other pointing device, which allows the user to control a virtual pointer in the GUI. For example, the user may be able to move the virtual pointer in the GUI by moving the peripheral. The peripheral may have buttons than when actuated, allow the user to select control and/or otherwise interact with objects displayed in the GUI (e.g. an icon for an application)” [0046] and “In some examples, device 300 may indicate one or more user input conditions by displaying an image and/or an animation of a gesture path. In some examples, the image and/or animation of the gesture path may be an image and/or animation indicating a clockwise circular motion, as shown by the arrows of visual cues 413, 417, and 419. […] The gesture path may be a clockwise circular motion around an icon such as icon 313, 317, and/or icon 319. In some embodiments, the gesture path may indicate which application will be linked once a gesture is complete” [0078] and “In some embodiments, visual cue 419 may also act as a status bar indicating the completion progress of the user input condition” [0081]. Therefore, since the user may operate peripheral buttons to interact with the objects (i.e. icons/virtual parameter) displayed in the GUI and the user’s input condition (i.e. interaction) may be displayed as an image and/or animation indicating a clockwise circular motion (i.e. with visual cues 413, 417 and 419 shown in FIG. 5), under broadest reasonable interpretation, the second hardware processor must have changed the expression of the one of the plurality of operation components (i.e. icons on the GUI) by displaying a moving image expression (i.e. visual cues 413, 417 and 419) indicating a movement of the operation of the one of the plurality of physical operation devices (i.e. the peripheral buttons).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnostic apparatus of Kang to include the second hardware processor changing the expression of the one of the plurality of operation components by displaying a moving image expression indicating a movement of the operation of the one of the plurality of physical operation devices as disclosed in Ramakrishnan in order to allow the user to track their gesture when the gesture corresponds to and/or follows the indications of a visual cue [Ramakrishnan: 0081]. Providing a visual cue (i.e. a moving image expression) is one of a finite number of techniques which can be used to allow the user to track the movement of a physical button on a corresponding icon on a GUI with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to track the movement of the operation of one of the plurality of physical operation devices in relation to the corresponding operation component on the display. 
Response to Arguments
Applicant’s arguments, see Remarks pages 9-12, filed 10/26/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however the examiner does not find them persuasive. 
Regarding claims 1, 13 and 20, the applicant argues that the primary reference of Kang does not teach “a console that has a plurality of physical operation devices that receive an operation input, the physical operation devices are hardware input devices located at fixed locations on the console”. The examiner respectfully disagrees and asserts that Kang discloses “According to the exemplary embodiment, the hardware buttons included in the control panel 300 may be realized by software to be displayed on the second display unit 200. For example, a freeze button for displaying a still image may exist as a hardware button on the control panel 300 and may exist as a software button on the second display unit 200” [0130] and “In a case of the hardware buttons formed on the control panel 300, the user may easily select a certain button from among the hardware buttons by using a tactile feeling without seeing the control panel 300” [0132]. As shown in FIG. 1, the control panel 300 and the second display unit 200 are both included within the input device 1600. Since the freeze button and other functional buttons exist within the control panel 300 and the second display unit 200, the user may provide input to the buttons located on either the control panel 300 of the second display unit 200 to achieve the same operation. Therefore, since the input device 1600 includes the control panel 300 and the second display unit 200, the control panel 300 includes hardware buttons and the controls for the system are realized in the hardware buttons of the control panel 300 and in software buttons in the second display unit 200, the system includes a console (i.e. input device 1600) that has a plurality of physical operation devices (i.e. hardware buttons on the control panel 300) that receive an operation input, the physical operation devices are hardware input devices located at fixed locations on the console. 
Furthermore, in order for the buttons on either the control panel 300 or the second display unit 200 to perform the same functions (i.e. such as freezing an image [0130]), the system bust have stored information corresponding to the physical hardware device of the console.
Therefore, the examiner respectfully maintains the rejection of claims 1, 13 and 20 under 35 U.S.C. 102 for the reasons stated above.
Regarding claims 4-8, 10-12, 15-19 and 21-22, the examiner respectfully notes that these claims are subject to the same reasoning as discussed with respect to claims 1, 13 and 20 due to their dependence on the independent claims either directly or indirectly.
Regarding claim 7, the applicant argues that the secondary reference of Jun does not teach “a position detector that detects a position of the display relative to the console” and “wherein the second hardware processor sets a position of the guide within the display screen to a position proximate the respective operation devices of the console based on the detected position of the display relative to the console”. The examiner respectfully disagrees and asserts that since the sensors 160 acquire information about whether the medical image display apparatus 100 has been detached from a medical image acquisition apparatus (see [0711]) and include a position sensor (i.e. GPS) or a proximity sensor, the sensors 160 detect the position of a display (i.e. display apparatus 100, for example) relative to a device. It would be obvious to utilize the sensors 160 of Jun in the system of Kang in order to determine the position of the display relative to the console when performing imaging in a variable diagnostic environment in which the physician moves equipment relative to the patient. Therefore, the examiner respectfully maintains the rejection of claim 7 for the reasons stated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mine et al. US 20180008232 A1 “Mine” is pertinent to the applicant’s disclosure because it includes “In general, according to one embodiment, an ultrasonic diagnosis apparatus, includes a position detector, and control circuitry. The position detector detects a position in a three-dimensional space of one of an ultrasonic image and an ultrasonic probe” [0047].
Lee et al. US 20140164965 A1 “Lee” is pertinent to the applicant’s disclosure because it relates to an ultrasound apparatus comprising a user input for receiving a touch input [Abstract].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793